As filed with the Securities and Exchange Commission on July 30, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-00582 NEUBERGER BERMAN EQUITY FUNDS (Exact Name of the Registrant as Specified in Charter) c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 (Address of Principal Executive Offices – Zip Code) Registrant's telephone number, including area code: (212) 476-8800 Robert Conti, Chief Executive Officer and President Neuberger Berman Equity Funds c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York10158-0180 Arthur C. Delibert, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C. 20006-1600 (Names and addresses of agents for service) Date of fiscal year end: August 31, 2012 Date of reporting period: May 31, 2012 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of their first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (“1940 Act”)(17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedules of Investments. MAY 31, 2012 Schedule of InvestmentsEmerging Markets Equity Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (94.4%) Brazil (10.8%) Banco do Estado do Rio Grande do Sul SA Class B, Preference Shares BM&FBOVESPA SA BR Malls Participacoes SA Brasil Insurance Participacoes E Administracao SA Cia Hering Companhia de Bebidas das Americas ADR, Preference Shares Companhia Energetica de Minas Gerais, Preference Shares QGEP Participacoes SA Qualicorp SA * Refinaria de Petroleo Ipiranga SA, Preference Shares Ñ*^^ 0 TOTVS SA Vale SA ADR, Preference Shares 16,985 Chile (0.9%) Sociedad Quimica y Minera de Chile SA ADR,B Shares China (19.5%) AAC Technologies Holdings, Inc. Agricultural Bank of China Ltd., H Shares Baidu, Inc. ADR * China Liansu Group Holdings Ltd. * China Mengniu Dairy Co. Ltd. China Mobile Ltd. China Resources Gas Group Ltd. China Vanke Co. Ltd.,B Shares * Dah Chong Hong Holdings Ltd. First Tractor Co. Ltd.,H Shares * Golden Eagle Retail Group Ltd. Haier Electronics Group Co. Ltd. * Industrial & Commercial Bank of China Ltd.,H Shares Prince Frog International Holdings Ltd. Tencent Holdings Ltd. Vinda International Holdings Ltd. 30,711 Colombia (3.7%) Bancolombia SA ADR Ecopetrol SA ADR Pacific Rubiales Energy Corp. 5,833 Czech Republic (0.5%) Komercni Banka A/S India (5.4%) Asian Paints Ltd. Ballarpur Industries Ltd. Ñ Cairn India Ltd. * Cummins India Ltd. Godrej Consumer Products Ltd. Mahindra & Mahindra Ltd. Yes Bank Ltd. 8,547 Indonesia (3.0%) PT Bank Mandiri (Persero) Tbk PT Global Mediacom Tbk PT Semen Gresik (Persero) Tbk PT United Tractors Tbk 4,783 Israel (1.0%) Israel Chemicals Ltd. Korea (11.2%) BS Financial Group, Inc. Hankook Tire Co. Ltd. Hyundai Mobis LG Chem Ltd. Samsung Electronics Co. Ltd. Shinhan Financial Group Co. Ltd. Silicon Works Co. Ltd. Sung Kwang Bend Co. Ltd. Woongjin Coway Co. Ltd. 17,661 Malaysia (2.9%) Axiata Group Berhad Top Glove Corp. Berhad 4,487 Mexico (4.2%) Alamos Gold, Inc. First Majestic Silver Corp. * Genomma Lab Internacional SAB de CV Class B * Kimberly-Clark de Mexico SAB de CV Class A 6,662 Nigeria (1.0%) Afren PLC * Philippines (2.2%) Energy Development Corp. International Container Terminal Services, Inc. 3,398 Qatar (0.9%) Industries Qatar QSC Russia (6.1%) Eurasia Drilling Co. Ltd. GDR Magnit OJSC GDR Mail.ru Group Ltd. GDR * NovaTek OAO GDR Rosneft Oil Co. GDR Sberbank of Russia Ñ Yandex NV Class A * 9,645 South Africa (5.4%) Bidvest Group Ltd. Exxaro Resources Ltd. Life Healthcare Group Holdings Ltd. MTN Group Ltd. Shoprite Holdings Ltd. 8,512 Taiwan, Province of China (5.1%) China Steel Chemical Corp. Hon Hai Precision Industry Co. Ltd. Hung Poo Real Estate Development Corp. Simplo Technology Co. Ltd. Taiwan Semiconductor Manufacturing Co. Ltd. TXC Corp. 7,998 Thailand (2.1%) Bangkok Bank PCL NVDR Kasikornbank PCL NVDR 3,323 Turkey (2.6%) Anadolu Efes Biracilik ve Malt Sanayii A/S Koza Altin Isletmeleri A/S Turkiye Garanti Bankasi A/S 4,008 United Arab Emirates (1.2%) Dragon Oil PLC United Kingdom (3.8%) BG Group PLC Hikma Pharmaceuticals PLC Kenmare Resources PLC * Petrofac Ltd. Tullow Oil PLC United States (0.9%) Cognizant Technology Solutions Corp. Class A * Total Common Stocks (Cost $153,536) Short-Term Investments (5.0%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $7,784) Total Investments## (99.4%) (Cost $161,320) Cash, receivables and other assets, less liabilities (0.6%) Total Net Assets (100.0%) $ 157,298 See Notes to Schedule of Investments SUMMARY SCHEDULE OF INVESTMENTS BY INDUSTRY EMERGING MARKETS EQUITY FUND (UNAUDITED) Industry Investments at Value† (000's omitted) Percentage of Net Assets Commercial Banks $ % Oil, Gas & Consumable Fuels % Metals & Mining % Semiconductors & Semiconductor Equipment % Wireless Telecommunication Services % Chemicals % Internet Software & Services % Household Products % Household Durables % Machinery % Food & Staples Retailing % Real Estate Management & Development % Auto Components % Pharmaceuticals % Industrial Conglomerates % Beverages % Electronic Equipment, Instruments & Components % Energy Equipment & Services % Building Products % Transportation Infrastructure % Personal Products % Gas Utilities % Computers & Peripherals % Health Care Providers & Services % Communications Equipment % Software % Health Care Equipment & Supplies % Food Products % Professional Services % Construction Materials % IT Services % Diversified Financial Services % Automobiles % Distributors % Insurance % Electric Utilities % Specialty Retail % Multiline Retail % Independent Power Producers & Energy Traders % Paper & Forest Products % Media % Short-Term Investments and Other Assets-Net % $ % See Notes to Schedule of Investments MAY 31, 2012 Schedule of InvestmentsEquity Income Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (77.4%) Aerospace & Defense (0.4%) Honeywell International, Inc. Beverages (1.2%) Treasury Wine Estates Ltd. Capital Markets (1.4%) BlackRock, Inc. Chemicals (1.0%) Israel Chemicals Ltd. Diversified Financial Services (0.3%) Warsaw Stock Exchange Warsaw Stock Exchange ñ Diversified Telecommunication Services (4.6%) CenturyLink, Inc. Chunghwa Telecom Co. Ltd. ADR Singapore Telecommunications Ltd. Electric Utilities (6.5%) Enersis SA Great Plains Energy, Inc. Northeast Utilities NV Energy, Inc. PPL Corp. Progress Energy, Inc. Xcel Energy, Inc. 152,983 Food Products (1.8%) Unilever NV Gas Utilities (1.1%) New Jersey Resources Corp. Machinery (0.1%) AG Growth International, Inc. Media (2.6%) BEC World PCL Meredith Corp. 61,945 Metals & Mining (4.3%) Franco-Nevada Corp. Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. Royal Gold, Inc. 101,838 Multi-Utilities (8.7%) Alliant Energy Corp. CenterPoint Energy, Inc. NiSource, Inc. PG&E Corp. Sempra Energy Wisconsin Energy Corp. 206,662 Oil, Gas & Consumable Fuels (7.6%) ARC Resources Ltd. Bonavista Energy Corp. Canadian Oil Sands Ltd. Crescent Point Energy Corp. Ecopetrol SA ADR ‡‡ Spectra Energy Corp. Statoil ASA 179,609 Pharmaceuticals (6.1%) Johnson & Johnson Novartis AG ADR Roche Holding AG ADR Sanofi ADR Real Estate Investment Trusts (17.3%) American Campus Communities, Inc. Ascendas Real Estate Investment Trust ñ Ascendas Real Estate Investment Trust Campus Crest Communities, Inc. Digital Realty Trust, Inc. HCP, Inc. Japan Logistics Fund, Inc. Lippo Malls Indonesia Retail Trust Mapletree Logistics Trust Parkway Life Real Estate Investment Trust Plum Creek Timber Co., Inc. Public Storage Rayonier, Inc. RLJ Lodging Trust Suntec Real Estate Investment Trust Ventas, Inc. ‡‡ Vornado Realty Trust Weyerhaeuser Co. Yuexiu Real Estate Investment Trust 409,669 Semiconductors & Semiconductor Equipment (2.9%) Linear Technology Corp. Microchip Technology, Inc. 68,402 Thrifts & Mortgage Finance (1.4%) New York Community Bancorp, Inc. Tobacco (1.4%) Philip Morris International, Inc. ‡‡ Transportation Infrastructure (1.1%) SATS Ltd. Water Utilities (1.3%) Aqua America, Inc. Wireless Telecommunication Services (4.3%) China Mobile Ltd. ADR ‡‡ Philippine Long Distance Telephone Co. ADR Taiwan Mobile Co. Ltd. Total Common Stocks (Cost $1,769,486) Convertible Preferred Stocks (0.5%) Bunge Ltd., 4.88% (Cost $11,614) Principal Amount Value† ($000's)z Convertible Bonds (13.6%) Charles River Laboratories International, Inc., Senior Unsecured Notes, 2.25%, due 6/15/13 Greatbatch, Inc., Subordinated Debentures, 2.25%, due 6/15/13 Hologic, Inc., Senior Unsecured Notes, Step-Down, 2.00%/0.00%, due 12/15/37 a Iconix Brand Group, Inc., Senior Subordinated Notes, 1.88%, due 6/30/12 Iconix Brand Group, Inc., Senior Subordinated Notes, 2.50%, due 6/1/16 ñ Illumina, Inc., Senior Unsecured Notes, 0.25%, due 3/15/16 ñ Integra LifeSciences Holdings Corp., Guaranteed Notes, 2.38%, due 6/1/12 ñ James River Coal Co., Senior Unsecured Notes, 3.13%, due 3/15/18 James River Coal Co., Senior Unsecured Notes, 4.50%, due 12/1/15 Kinross Gold Corp., Senior Unsecured Notes, 1.75%, due 3/15/28 L-3 Communications Holdings, Inc., Guaranteed Notes, 3.00%, due 8/1/35 McMoRan Exploration Co., Senior Unsecured Notes, 4.00%, due 12/30/17 Molycorp, Inc., Senior Unsecured Notes, 3.25%, due 6/15/16 ñ NuVasive, Inc., Senior Unsecured Notes, 2.75%, due 7/1/17 Patriot Coal Corp., Senior Unsecured Notes, 3.25%, due 5/31/13 Primaris Retail Real Estate Investment Trust, Subordinated Notes, 5.40%, due 11/30/18 ñ RTI International Metals, Inc., Guaranteed Notes, 3.00%, due 12/1/15 SanDisk Corp., Senior Unsecured Notes, 1.50%, due 8/15/17 Siemens Financieringsmaatschappij NV, Guaranteed Notes, 1.65%, due 8/16/19 Southern Pacific Resource Corp., Subordinated Debentures, 6.00%, due 6/30/16 TIBCO Software, Inc., Senior Unsecured Notes, 2.25%, due 5/1/32 ñ Trinity Industries, Inc., Subordinated Notes, 3.88%, due 6/1/36 WebMD Health Corp., Senior Unsecured Notes, 2.25%, due 3/31/16 WebMD Health Corp., Senior Unsecured Notes, 2.50%, due 1/31/18 Wright Medical Group, Inc., Senior Unsecured Notes, 2.63%, due 12/1/14 Total Convertible Bonds (Cost $346,819) Short-Term Investments (4.9%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $117,071) Total Investments## (96.4%) (Cost $2,244,990) Cash, receivables and other assets, less liabilities ‡‡ (3.6%) Total Net Assets (100.0%) $ 2,367,412 See Notes to Schedule of Investments MAY 31, 2012 Schedule of InvestmentsFocus Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (97.8%) Aerospace & Defense (7.3%) Boeing Co. Honeywell International, Inc. Beverages (1.2%) Coca-Cola Enterprises, Inc. Chemicals (1.1%) WR Grace & Co. * Commercial Banks (3.5%) Wells Fargo & Co. Commercial Services & Supplies (1.9%) Waste Connections, Inc. Computers & Peripherals (7.3%) Apple, Inc. * NetApp, Inc. * SanDisk Corp. * Containers & Packaging (1.0%) Silgan Holdings, Inc. Diversified Financial Services (3.4%) J.P. Morgan Chase & Co. Food Products (4.3%) Kraft Foods, Inc. Class A Sara Lee Corp. Health Care Equipment & Supplies (3.8%) Covidien PLC Health Care Providers & Services (7.1%) Cardinal Health, Inc. Express Scripts Holding Co. * Household Durables (3.1%) Newell Rubbermaid, Inc. Household Products (2.3%) Procter & Gamble Co. Insurance (6.7%) Allstate Corp. MetLife, Inc. Internet Software & Services (4.5%) Google, Inc. Class A * Leisure Equipment & Products (2.6%) Mattel, Inc. Life Sciences Tools & Services (0.8%) Illumina, Inc. * Machinery (0.5%) Cummins, Inc. Media (5.6%) Comcast Corp. Class A Special Walt Disney Co. Metals & Mining (1.5%) Freeport-McMoRan Copper & Gold, Inc. Multi-Utilities (4.2%) NiSource, Inc. Multiline Retail (4.2%) Target Corp. Oil, Gas & Consumable Fuels (10.8%) Cabot Oil & Gas Corp. Cenovus Energy, Inc. Denbury Resources, Inc. * EOG Resources, Inc. Semiconductors & Semiconductor Equipment (2.5%) ASML Holding N.V. ADR Software (4.6%) Activision Blizzard, Inc. Oracle Corp. Specialty Retail (2.0%) Urban Outfitters, Inc. * Total Common Stocks (Cost $493,198) Short-Term Investments (2.1%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $10,832) Total Investments## (99.9%) (Cost $504,030) Cash, receivables and other assets, less liabilities (0.1%) Total Net Assets (100.0%) See Notes to Schedule of Investments MAY 31, 2012 Schedule of InvestmentsGenesis Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (93.8%) Aerospace & Defense (0.1%) American Science &Engineering, Inc. Air Freight & Logistics (0.5%) Forward Air Corp. ^ Auto Components (0.6%) Gentex Corp. Beverages (0.9%) Boston Beer Co., Inc.Class A *^ Capital Markets (0.4%) Eaton Vance Corp. Waddell & Reed Financial, Inc. Class A Chemicals (4.9%) Balchem Corp. ^ Hawkins, Inc. Innophos Holdings, Inc. ^ Intrepid Potash, Inc. * LSB Industries, Inc. *^ NewMarket Corp. RPM International, Inc. Sensient Technologies Corp. ^ Stepan Co. Commercial Banks (3.0%) Bank of Hawaii Corp. BOK Financial Corp. Cullen/Frost Bankers, Inc. First Financial Bankshares, Inc. Westamerica Bancorporation ^ Commercial Services & Supplies (5.0%) Copart, Inc. * Healthcare Services Group, Inc. ^ Ritchie Bros. Auctioneers, Inc. Rollins, Inc. United Stationers, Inc. ^ Communications Equipment (0.3%) NETGEAR, Inc. * Containers & Packaging (3.4%) AptarGroup, Inc. ^ Silgan Holdings, Inc. Distributors (0.7%) Pool Corp. Diversified Consumer Services (0.6%) Hillenbrand, Inc. Matthews International Corp. Class A Strayer Education, Inc. Electrical Equipment (0.0%) Thermon Group Holdings, Inc. * Electronic Equipment, Instruments & Components (1.2%) Badger Meter, Inc. FEI Co. * Trimble Navigation Ltd. * Energy Equipment & Services (4.9%) CARBO Ceramics, Inc. ^ Lufkin Industries, Inc. ^ Natural Gas Services Group, Inc. *^ Oceaneering International, Inc. Pason Systems, Inc. Food & Staples Retailing (1.7%) Harris Teeter Supermarkets, Inc. ^ North West Co., Inc. Food Products (2.1%) Darling International, Inc. * Flowers Foods, Inc. J & J Snack Foods Corp. ^ Lancaster Colony Corp. Gas Utilities (2.3%) New Jersey Resources Corp. Northwest Natural Gas Co. Piedmont Natural Gas Co., Inc. South Jersey Industries, Inc. WGL Holdings, Inc. Health Care Equipment & Supplies (6.4%) Abaxis, Inc. *^ Cyberonics, Inc. * DENTSPLY International, Inc. Haemonetics Corp. *^ IDEXX Laboratories, Inc. * Meridian Bioscience, Inc. ^ Sirona Dental Systems,Inc. * West Pharmaceutical Services, Inc. Health Care Providers & Services (4.7%) AmSurg Corp. *^ Henry Schein, Inc. * Landauer, Inc. ^ MWI Veterinary Supply,Inc. *^ Owens & Minor, Inc. Patterson Cos., Inc. PSS World Medical, Inc. *^ Health Care Technology (0.5%) Quality Systems, Inc. Hotels, Restaurants & Leisure (0.8%) Brinker International, Inc. Household Durables (0.2%) Leggett & Platt, Inc. Household Products (3.1%) Church & Dwight Co., Inc. Industrial Conglomerates (1.0%) Raven Industries, Inc. ^ Insurance (3.5%) Brown & Brown, Inc. Hanover Insurance Group, Inc. HCC Insurance Holdings, Inc. Infinity Property & Casualty Corp. Mercury General Corp. RenaissanceRe Holdings Ltd. RLI Corp. ^ Safety Insurance Group, Inc. ^ Validus Holdings Ltd. IT Services (1.4%) Forrester Research, Inc. ^ Jack Henry & Associates, Inc. ManTech International Corp. Class A Syntel, Inc. Leisure Equipment & Products (1.7%) Polaris Industries, Inc. Life Sciences Tools & Services (1.1%) ICON PLC ADR *^ PAREXEL International Corp. * Techne Corp. Machinery (10.8%) AG Growth International, Inc. ^ Chart Industries, Inc. * CLARCOR, Inc. ^ Donaldson Co., Inc. Douglas Dynamics, Inc. Graco, Inc. Industrea Ltd. ^ Lincoln Electric Holdings, Inc. Lindsay Corp. ^ Nordson Corp. Robbins & Myers, Inc. Tennant Co. Toro Co. Valmont Industries, Inc. Wabtec Corp. ^ Metals & Mining (3.7%) Alamos Gold, Inc. Compass Minerals International, Inc. ^ Major Drilling Group International ^ Office Electronics (0.8%) Zebra Technologies Corp. Class A *^ Oil, Gas & Consumable Fuels (6.4%) Abraxas Petroleum Corp. * Cabot Oil & Gas Corp. Concho Resources, Inc. * Gulfport Energy Corp. * Kodiak Oil & Gas Corp. * Northern Oil and Gas, Inc. * Oasis Petroleum, Inc. * Painted Pony Petroleum Ltd. Class A * SM Energy Co. Paper & Forest Products (0.2%) Stella-Jones, Inc. Professional Services (0.5%) Exponent, Inc. *^ Real Estate Management & Development (0.1%) Altisource Portfolio Solutions SA * Road & Rail (0.1%) Genesee & Wyoming, Inc. Class A * Semiconductors & Semiconductor Equipment (0.8%) GT Advanced Technologies, Inc. * Hittite Microwave Corp. *^ Software (6.1%) Blackbaud, Inc. ^ Computer Modelling Group Ltd. ^ FactSet Research Systems, Inc. MICROS Systems, Inc. *^ Solera Holdings, Inc. ^ Specialty Retail (3.7%) Hibbett Sports, Inc. *^ Leon's Furniture Ltd. Sally Beauty Holdings, Inc. * Tractor Supply Co. Textiles, Apparel & Luxury Goods (0.5%) Wolverine World Wide, Inc. Thrifts & Mortgage Finance (0.7%) BankUnited, Inc. Brookline Bancorp, Inc. ^ Capitol Federal Financial, Inc. Oritani Financial Corp. Trading Companies & Distributors (1.7%) Applied Industrial Technologies, Inc. ^ MSC Industrial Direct Co., Inc. Class A Richelieu Hardware Ltd. Watsco, Inc. Water Utilities (0.7%) American States Water Co. Aqua America, Inc. Total Common Stocks (Cost $6,728,414) Exchange Traded Funds (0.8%) SPDR Gold Shares *(Cost $58,436) Short-Term Investments (5.8%) State Street Institutional Treasury Money Market Fund Institutional Class State Street Institutional Treasury Plus Fund Institutional Class ^ Total Short-Term Investments (Cost $659,069) Total Investments## (100.4%) (Cost $7,445,919) Liabilities, less cash, receivables and other assets [(0.4%)] Total Net Assets (100.0%) $ 11,397,699 See Notes to Schedule of Investments MAY 31, 2012 Schedule of InvestmentsGlobal Equity Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (98.3%) Australia (0.6%) Iluka Resources Ltd. 23 Belgium (1.1%) Anheuser-Busch InBev NV 46 Canada (4.5%) Baytex Energy Corp. 25 Cenovus Energy, Inc. 29 Goldcorp, Inc. 48 New Gold, Inc * 47 Silver Wheaton Corp. 34 Chile (1.3%) Sociedad Quimica y Minera de Chile SA ADR, B Shares 54 China (2.0%) China Mobile Ltd. 52 Dongfeng Motor Group Co. Ltd., H Shares * 29 81 France (2.7%) LVMH Moet Hennessy Louis Vuitton SA 45 Schneider Electric SA 66 Germany (4.2%) Continental AG 31 Deutsche Boerse AG 43 Fresenius Medical Care AG & Co. 41 Linde AG 58 Japan (4.2%) BRIDGESTONE Corp. 30 Jupiter Telecommunications Co. Ltd. 76 78 TOYOTA MOTOR Corp. 61 Korea (1.6%) Hyundai Mobis 31 Shinhan Financial Group Co. Ltd. 35 66 Netherlands (2.1%) Koninklijke Ahold NV 38 Unilever NV 49 87 Norway (0.7%) DnB ASA 27 Singapore (1.3%) United Overseas Bank Ltd. 55 Sweden (0.9%) Telefonaktiebolaget LM Ericsson, B Shares 38 Switzerland (4.6%) Nestle SA 48 Novartis AG 30 Roche Holding AG 38 SGS SA 39 70 United Kingdom (10.9%) BG Group PLC ADR 39 BHP Billiton PLC 34 Experian PLC 77 ICAP PLC 28 Rio Tinto PLC ADR 30 Subsea 7 SA * 49 Tullow Oil PLC 59 Vodafone Group PLC 94 Willis Group Holdings PLC 33 United States (55.6%) 3M Co. 52 Alliance Data Systems Corp. * 42 Altera Corp. 42 American Tower Corp. 47 Apple, Inc. * BlackRock, Inc. 44 Cabot Oil & Gas Corp. 36 Capital One Financial Corp. 53 Cardinal Health, Inc. 43 Celanese Corp. Class A 36 Charles Schwab Corp. 27 Comcast Corp. Class A Special 57 Covidien PLC 65 CVS Caremark Corp. 84 Deere & Co. 31 Dow Chemical Co. 60 Dun & Bradstreet Corp. 26 EMC Corp. * 41 EOG Resources, Inc. 38 FMC Technologies, Inc. * 40 Gilead Sciences, Inc. * 40 H.J. Heinz Co. 41 IBM 65 Ingersoll-Rand PLC 61 Johnson & Johnson Co. 54 Laboratory Corporation of America Holdings * 40 Lazard Ltd. Class A 39 McDonald's Corp. 40 MEDNAX, Inc. * 39 Microsoft Corp. 61 National Oilwell Varco, Inc. 54 Occidental Petroleum Corp. 35 Oracle Corp. 42 Pall Corp. 56 QUALCOMM, Inc. 40 SanDisk Corp. * 39 Schlumberger Ltd. 37 Sealed Air Corp. 25 Time Warner, Inc. 46 Union Pacific Corp. 32 United Technologies Corp. 51 UnitedHealth Group, Inc. 49 Visa, Inc. Class A 46 Wal-Mart Stores, Inc. 84 Waste Connections, Inc. 44 Waters Corp. * 43 Wells Fargo & Co. 47 Total Common Stocks (Cost $4,360) Short-Term Investments (2.2%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $90) 90 Total Investments## (100.5%) (Cost $4,450) Liabilities, less cash, receivables and other assets [(0.5%)] Total Net Assets (100.0%) See Notes to Schedule of Investments SUMMARY SCHEDULE OF INVESTMENTS BY INDUSTRY GLOBAL EQUITY FUND (UNAUDITED) Industry Investments at Value† (000's omitted) Percentage of Net Assets Oil, Gas & Consumable Fuels $ 6.4% Computers & Peripherals 5.6% Metals & Mining 5.3% Health Care Providers & Services 5.2% Chemicals 5.1% Food & Staples Retailing 5.1% Media 4.4% Energy Equipment & Services 4.4% Professional Services 4.2% Commercial Banks 4.0% IT Services 3.8% Machinery 3.6% Wireless Telecommunication Services 3.6% Capital Markets 3.4% Food Products 3.4% Pharmaceuticals 3.0% Software 2.5% Auto Components 92 2.3% Automobiles 90 2.2% Communications Equipment 78 1.9% Electrical Equipment 66 1.6% Health Care Equipment & Supplies 65 1.6% Consumer Finance 53 1.3% Industrial Conglomerates 52 1.3% Aerospace & Defense 51 1.3% Real Estate Investment Trusts 47 1.2% Beverages 46 1.1% Textiles, Apparel & Luxury Goods 45 1.1% Commercial Services & Supplies 44 1.1% Diversified Financial Services 43 1.1% Life Science Tools & Services 43 1.0% Semiconductors & Semiconductor Equipment 42 1.0% Biotechnology 40 1.0% Hotels, Restaurants & Leisure 40 1.0% Insurance 33 0.8% Road & Rail 32 0.8% Containers & Packaging 25 0.6% Short-Term Investments and Other Assets-Net 69 1.7% $ 100.0% See Notes to Schedule of Investments MAY 31, 2012 Schedule of InvestmentsGlobal Thematic Opportunities Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (89.1%) Australia (2.0%) Treasury Wine Estates Ltd. Brazil (1.6%) All America Latina Logistica SA Canada (5.9%) Cenovus Energy, Inc. MEG Energy Corp.* Potash Corp. of Saskatchewan, Inc. Chile (1.6%) Sociedad Quimica y Minera de Chile SA ADR, B Shares China (6.3%) Dah Chong Hong Holdings Ltd. First Tractor Co. Ltd., H Shares * Tsingtao Brewery Co. Ltd., H Shares * 2,773 France (3.8%) CFAO SA Sanofi ADR 1,698 Hong Kong (5.7%) Beijing Enterprises Holdings Ltd. CNOOC Ltd. ADR SA SA International Holdings Ltd. 2,509 India (1.5%) Mahindra & Mahindra Ltd. Indonesia (3.8%) ACE Hardware Indonesia Tbk Astra International Tbk Israel (1.9%) Israel Chemicals Ltd. Japan (5.9%) FANUC Corp. Kubota Corp. Mongolian Mining Corp. * Malaysia (1.9%) Genting Malaysia Berhad Netherlands (1.8%) Unilever NV Philippines (1.7%) Energy Development Corp. Poland (1.3%) Warsaw Stock Exchange South Africa (1.7%) MTN Group Ltd. Switzerland (4.0%) Novartis AG ADR Roche Holding AG ADR Taiwan, Province of China (1.8%) HTC Corp. Thailand (2.0%) BEC World PCL United Kingdom (1.3%) Lonrho PLC * United States (31.6%) Adecoagro SA * BlackRock, Inc. Boeing Co. Cypress Semiconductor Corp. * Franklin Resources, Inc. Google, Inc. Class A * Honeywell International, Inc. Iconix Brand Group, Inc. * Lazard Ltd. Class A Lindsay Corp. Microsoft Corp. Newmont Mining Corp. Philip Morris International, Inc. Range Resources Corp. SanDisk Corp. * Valmont Industries, Inc. Total Common Stocks (Cost $42,636) Exchange Traded Funds (1.7%) Market Vectors Junior Gold Miners (Cost $1,102) Short-Term Investments (9.0%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $4,008) Total Investments## (99.8%) (Cost $47,746) Cash, receivables and other assets, less liabilities (0.2%) 87 Total Net Assets (100.0%) See Notes to Schedule of Investments SUMMARY SCHEDULE OF INVESTMENTS BY INDUSTRY GLOBAL THEMATIC OPPORTUNITIES FUND (UNAUDITED) Industry Investments at Value† (000's omitted) Percentage of Net Assets Machinery $ 9.4% Oil, Gas & Consumable Fuels 7.2% Capital Markets 6.4% Chemicals 5.9% Pharmaceuticals 5.8% Aerospace & Defense 4.8% Beverages 4.3% Distributors 3.9% Specialty Retail 3.9% Food Products 3.8% Industrial Conglomerates 3.8% Automobiles 2.9% Metals & Mining 2.7% Tobacco 2.3% Internet Software & Services 2.3% Semiconductors & Semiconductor Equipment 2.2% Media 2.0% Software 2.0% Computers & Peripherals 1.9% Hotels, Restaurants & Leisure 1.9% Communications Equipment 1.8% Exchange Traded Funds 1.7% Wireless Telecommunication Services 1.7% Independent Power Producers & Energy Traders 1.7% Textiles, Apparel & Luxury Goods 1.6% Road & Rail 1.6% Diversified Financial Services 1.3% Short-Term Investments and Other Assets-Net 9.2% $ 100.0% See Notes to Schedule of Investments MAY 31, 2012 Schedule of InvestmentsGuardian Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (97.5%) Beverages (6.6%) Anheuser-Busch InBev NV ADR Coca-Cola Co. Capital Markets (5.4%) BlackRock, Inc. Charles Schwab Corp. Lazard Ltd. Class A Chemicals (2.0%) Ecolab, Inc. Consumer Finance (2.3%) American Express Co. Diversified Financial Services (3.1%) CME Group, Inc. IntercontinentalExchange, Inc. * Electronic Equipment, Instruments & Components (4.9%) Anixter International, Inc. National Instruments Corp. Energy Equipment & Services (5.6%) Cameron International Corp. * Schlumberger Ltd. Food Products (3.4%) McCormick & Co., Inc. Health Care Equipment & Supplies (6.7%) C.R. Bard, Inc. Covidien PLC Household Products (3.9%) Procter & Gamble Co. Industrial Conglomerates (8.1%) 3M Co. Danaher Corp. Industrial Gases (2.0%) Praxair, Inc. Insurance (4.4%) Progressive Corp. Internet Software & Services (4.2%) Google, Inc. Class A * IT Services (1.6%) MasterCard, Inc. Class A Machinery (2.3%) Pall Corp. Media (6.2%) Comcast Corp. Class A Special Scripps Networks Interactive, Inc. Class A Multiline Retail (3.0%) Target Corp. Oil, Gas & Consumable Fuels (8.9%) BG Group PLC Marathon Petroleum Corp. Newfield Exploration Co. * Pharmaceuticals (2.9%) Roche Holding AG Semiconductors & Semiconductor Equipment (8.1%) Altera Corp. Texas Instruments, Inc. Trading Companies & Distributors (1.9%) W.W. Grainger, Inc. Total Common Stocks (Cost $916,110) Short-Term Investments (2.5%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $26,819) Total Investments## (100.0%) (Cost $942,929) Liabilities, less cash, receivables and other assets (0.0%) ) Total Net Assets (100.0%) $ See Notes to Schedule of Investments MAY 31, 2012 Schedule of InvestmentsInternational Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (98.0%) Australia (2.3%) CSL Ltd. Iluka Resources Ltd. Imdex Ltd. Belgium (1.8%) Anheuser-Busch InBev NV Colruyt SA Brazil (0.0%) Refinaria de Petroleo Ipiranga SA, Preference Shares *Ñ^^ 10 Canada (7.5%) Cenovus Energy, Inc. Corus Entertainment, Inc., B Shares Goldcorp, Inc. Home Capital Group, Inc. MacDonald, Dettwiler & Associates Ltd. New Gold, Inc * Silver Wheaton Corp. Vermilion Energy, Inc. Chile (1.1%) Sociedad Quimica y Minera de Chile SA ADR, B Shares China (2.3%) China Liansu Group Holdings Ltd. * China Mobile Ltd. ADR Dongfeng Motor Group Co. Ltd., H Shares * Czech Republic (0.5%) Komercni Banka A/S Denmark (2.8%) Novo Nordisk A/S Class B Sydbank A/S * Tryg A/S France (7.7%) Alcatel-Lucent * Arkema SA CFAO SA Eutelsat Communications SA LVMH Moet Hennessy Louis Vuitton SA Rexel SA Sodexo Germany (7.5%) Brenntag AG Continental AG Deutsche Boerse AG Deutsche Telekom AG Fresenius Medical Care AG & Co. Linde AG NORMA Group Indonesia (0.5%) PT Bank Mandiri (Persero) Tbk Ireland (0.6%) DCC PLC Japan (14.8%) BRIDGESTONE Corp. FANUC Corp. Jupiter Telecommunications Co. Ltd. KANSAI PAINT Co. Ltd. Kenedix Realty Investment Corp. KEYENCE Corp. Nihon Kohden Corp. PIGEON Corp. SMC Corp. SOFTBANK Corp. SUGI HOLDINGS Co. Ltd. Sundrug Co. Ltd. TOYOTA MOTOR Corp. Korea (3.1%) Hyundai Mobis Samsung Electronics Co. Ltd. Shinhan Financial Group Co. Ltd. Netherlands (5.9%) Akzo Nobel NV Koninklijke Ahold NV Nutreco NV Royal Imtech NV Unilever NV Norway (1.7%) DnB ASA ProSafe SE Russia (0.6%) NovaTek OAO GDR Singapore (1.0%) United Overseas Bank Ltd. Sweden (2.9%) Axfood AB Elekta AB, B Shares Nordea Bank AB Telefonaktiebolaget LM Ericsson, B Shares Switzerland (11.6%) Bucher Industries AG Credit Suisse Group AG * Givaudan SA * Nestle SA Novartis AG Partners Group Holding AG Roche Holding AG SGS SA Sika AG Sulzer AG Turkey (0.4%) Sinpas Gayrimenkul Yatirim Ortakligi A/S United Kingdom (21.4%) Amlin PLC BG Group PLC BHP Billiton PLC Bunzl PLC Cairn Energy PLC * Chemring Group PLC Diploma PLC Experian PLC Fidessa Group PLC ICAP PLC Informa PLC Mitie Group PLC Petrofac Ltd. Reed Elsevier PLC Rio Tinto PLC ADR RPS Group PLC Ñ Subsea 7 SA * Synergy Health PLC Tullow Oil PLC Vodafone Group PLC Willis Group Holdings PLC Total Common Stocks (Cost $220,083) Rights (0.0%) Belgium (0.0%) Anheuser-Busch InBev VVPR Strip * (Cost $0) 0 Short-Term Investments (1.8%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $4,127) Total Investments## (99.8%) (Cost $224,210) Cash, receivables and other assets, less liabilities (0.2%) Total Net Assets (100.0%) $ 233,020 See Notes to Schedule of Investments SUMMARY SCHEDULE OF INVESTMENTS BY INDUSTRY INTERNATIONAL FUND (UNAUDITED) Industry Investments at Value† (000's omitted) Percentage of Net Assets Chemicals $ 7.9% Media 5.8% Metals & Mining 5.3% Food & Staples Retailing 5.0% Oil, Gas & Consumable Fuels 4.9% Commercial Banks 4.9% Machinery 4.8% Wireless Telecommunication Services 4.7% Trading Companies & Distributors 4.0% Food Products 4.0% Insurance 3.8% Pharmaceuticals 3.5% Energy Equipment & Services 2.8% Professional Services 2.7% Health Care Equipment & Supplies 2.6% Health Care Providers & Services 2.6% Automobiles 2.6% Auto Components 2.3% Commercial Services & Supplies 2.2% Hotels, Restaurants & Leisure 2.0% Communications Equipment 1.9% Capital Markets 1.8% Real Estate Investment Trusts 1.4% Software 1.4% Distributors 1.3% Biotechnology 1.3% Electronic Equipment, Instruments & Components 1.2% Semiconductors & Semiconductor Equipment 1.2% Diversified Financial Services 1.1% Construction & Engineering 1.0% Aerospace & Defense 1.0% Textiles, Apparel & Luxury Goods 0.9% Beverages 0.8% Diversified Telecommunication Services 0.7% Household Products 0.7% Thrifts & Mortgage Finance 0.7% Industrial Conglomerates 0.6% Building Products 0.6% Short-Term Investments and Other Assets-Net 2.0% $ 100.0% See Notes to Schedule of Investments MAY 31, 2012 Schedule of InvestmentsInternational Institutional Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (96.3%) Australia (2.3%) CSL Ltd. Iluka Resources Ltd. Imdex Ltd. Belgium (1.8%) Anheuser-Busch InBev NV Colruyt SA Canada (7.3%) Cenovus Energy, Inc. Corus Entertainment, Inc., B Shares Goldcorp, Inc. Home Capital Group, Inc. MacDonald, Dettwiler & Associates Ltd. New Gold, Inc * Silver Wheaton Corp. Vermilion Energy, Inc. Chile (1.1%) Sociedad Quimica y Minera de Chile SA ADR, B Shares China (2.2%) China Liansu Group Holdings Ltd. * China Mobile Ltd. ADR Dongfeng Motor Group Co. Ltd., H Shares * Czech Republic (0.5%) Komercni Banka A/S Denmark (2.7%) Novo Nordisk A/S Class B Sydbank A/S * Tryg A/S France (7.5%) Alcatel-Lucent * Arkema SA CFAO SA Eutelsat Communications SA LVMH Moet Hennessy Louis Vuitton SA Rexel SA Sodexo Germany (7.4%) Brenntag AG Continental AG Deutsche Boerse AG Deutsche Telekom AG Fresenius Medical Care AG & Co. Linde AG NORMA Group Indonesia (0.5%) PT Bank Mandiri (Persero)Tbk Ireland (0.6%) DCC PLC Japan (14.6%) BRIDGESTONE Corp. FANUC Corp. Jupiter Telecommunications Co. Ltd. KANSAI PAINT Co. Ltd. Kenedix Realty Investment Corp. KEYENCE Corp. Nihon Kohden Corp. PIGEON Corp. SMC Corp. SOFTBANK Corp. SUGI HOLDINGS Co. Ltd. Sundrug Co. Ltd. TOYOTA MOTOR Corp. Korea (3.0%) Hyundai Mobis Samsung Electronics Co. Ltd. Shinhan Financial Group Co. Ltd. Netherlands (5.8%) Akzo Nobel NV Koninklijke Ahold NV Nutreco NV Royal Imtech NV Unilever NV Norway (1.7%) DnB ASA ProSafe SE 6,625 Russia (0.6%) NovaTek OAO GDR Singapore (1.0%) United Overseas Bank Ltd. Sweden (2.8%) Axfood AB Elekta AB, B Shares Nordea Bank AB Telefonaktiebolaget LM Ericsson, B Shares Switzerland (11.4%) Bucher Industries AG Credit Suisse Group AG * Givaudan SA * Nestle SA Novartis AG Partners Group Holding AG Roche Holding AG SGS SA Sika AG Sulzer AG Turkey (0.4%) Sinpas Gayrimenkul Yatirim Ortakligi A/S United Kingdom (21.1%) Amlin PLC BG Group PLC BHP Billiton PLC Bunzl PLC Cairn Energy PLC * Chemring Group PLC Diploma PLC Experian PLC Fidessa Group PLC ICAP PLC Informa PLC Mitie Group PLC Petrofac Ltd. Reed Elsevier PLC Rio Tinto PLC ADR RPS Group PLC Ñ Subsea 7 SA * Synergy Health PLC Ñ Tullow Oil PLC Vodafone Group PLC Willis Group Holdings PLC Total Common Stocks (Cost $402,727) Rights (0.0%) Belgium (0.0%) Anheuser-Busch InBev VVPR Strip * (Cost $0) 0 Short-Term Investments (0.0%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $0) 1 0 Total Investments## (96.3%) (Cost $402,727) Cash, receivables and other assets, less liabilities (3.7%) Total Net Assets (100.0%) See Notes to Schedule of Investments SUMMARY SCHEDULE OF INVESTMENTS BY INDUSTRY INTERNATIONAL INSTITUTIONAL FUND (UNAUDITED) Industry Investments at Value† (000's omitted) Percentage of Net Assets Chemicals $ 7.7% Media 5.7% Metals & Mining 5.2% Food & Staples Retailing 4.9% Commercial Banks 4.8% Oil, Gas & Consumable Fuels 4.8% Machinery 4.7% Wireless Telecommunication Services 4.6% Trading Companies & Distributors 4.0% Food Products 3.9% Insurance 3.7% Pharmaceuticals 3.4% Energy Equipment & Services 2.8% Professional Services 2.6% Health Care Equipment & Supplies 2.6% Health Care Providers & Services 2.6% Automobiles 2.5% Auto Components 2.2% Commercial Services & Supplies 2.2% Hotels, Restaurants & Leisure 2.0% Communications Equipment 1.9% Capital Markets 1.8% Real Estate Investment Trusts 1.4% Software 1.4% Distributors 1.3% Biotechnology 1.3% Electronic Equipment, Instruments & Components 1.2% Semiconductors & Semiconductor Equipment 1.2% Diversified Financial Services 1.1% Construction & Engineering 0.9% Aerospace & Defense 0.9% Textiles, Apparel & Luxury Goods 0.9% Beverages 0.8% Diversified Telecommunication Services 0.7% Household Products 0.7% Thrifts & Mortgage Finance 0.7% Industrial Conglomerates 0.6% Building Products 0.6% Short-Term Investments and Other Assets-Net 3.7% $ 100.0% See Notes to Schedule of Investments MAY 31, 2012 Schedule of InvestmentsInternational Large Cap Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (94.5%) Australia (2.0%) CSL Ltd. Iluka Resources Ltd. Belgium (2.4%) Anheuser-Busch InBev NV Colruyt SA Canada (5.3%) Cenovus Energy, Inc. Goldcorp, Inc. New Gold, Inc * Precision Drilling Corp. * Silver Wheaton Corp. Vermilion Energy, Inc. Chile (1.1%) Sociedad Quimica y Minera de Chile SA ADR, B Shares China (2.1%) China Mobile Ltd. ADR Dongfeng Motor Group Co. Ltd., H Shares * Czech Republic (0.5%) Komercni Banka A/S Denmark (3.3%) Jyske Bank * Novo Nordisk A/S Class B Tryg A/S France (8.6%) Alcatel-Lucent * Arkema SA Eutelsat Communications SA LVMH Moet Hennessy Louis Vuitton SA Rexel SA Schneider Electric SA Sodexo Germany (9.3%) Brenntag AG Continental AG Deutsche Boerse AG Deutsche Telekom AG Fresenius Medical Care AG & Co. Linde AG SAP AG ADR Indonesia (0.5%) PT Bank Mandiri (Persero)Tbk Japan (9.9%) BRIDGESTONE Corp. FANUC Corp. Jupiter Telecommunications Co. Ltd. KANSAI PAINT Co. Ltd. KEYENCE Corp. SMC Corp. SOFTBANK Corp. TOYOTA MOTOR Corp. Korea (3.7%) Hyundai Mobis Samsung Electronics Co. Ltd. Shinhan Financial Group Co. Ltd. Netherlands (5.5%) Akzo Nobel NV Koninklijke Ahold NV Royal Imtech NV Unilever NV Norway (0.8%) DnB ASA Russia (0.6%) NovaTek OAO GDR Singapore (1.0%) United Overseas Bank Ltd. Sweden (3.1%) Elekta AB, B Shares Nordea Bank AB Telefonaktiebolaget LM Ericsson, B Shares Switzerland (13.2%) Credit Suisse Group AG * Givaudan SA * Nestle SA Novartis AG Partners Group Holding AG Roche Holding AG SGS SA Sika AG Sulzer AG United Kingdom (21.6%) Amlin PLC BG Group PLC BHP Billiton PLC Bunzl PLC Cairn Energy PLC * Experian PLC ICAP PLC Informa PLC Petrofac Ltd. Reed Elsevier PLC Rio Tinto PLC ADR Sage Group PLC Subsea 7 SA * Tesco PLC Tullow Oil PLC Vodafone Group PLC Willis Group Holdings PLC Total Common Stocks (Cost $179,117) Rights (0.0%) Belgium (0.0%) Anheuser-Busch InBev VVPR Strip * (Cost $0) 0 Short-Term Investments (4.3%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $7,975) Total Investments## (98.8%) (Cost $187,092) Cash, receivables and other assets, less liabilities (1.2%) Total Net Assets (100.0%) See Notes to Schedule of Investments SUMMARY SCHEDULE OF INVESTMENTS BY INDUSTRY INTERNATIONAL LARGE CAP FUND (UNAUDITED) Industry Investments at Value† (000's omitted) Percentage of Net Assets Chemicals $ 8.9% Oil, Gas & Consumable Fuels 5.5% Media 5.5% Wireless Telecommunication Services 5.2% Commercial Banks 5.1% Metals & Mining 4.9% Trading Companies & Distributors 4.6% Pharmaceuticals 4.3% Insurance 4.1% Professional Services 4.1% Food & Staples Retailing 3.8% Machinery 3.8% Food Products 3.4% Energy Equipment & Services 3.2% Auto Components 2.9% Automobiles 2.7% Communications Equipment 2.2% Software 2.2% Capital Markets 2.1% Hotels, Restaurants & Leisure 2.0% Health Care Providers & Services 1.9% Electrical Equipment 1.8% Semiconductors & Semiconductor Equipment 1.6% Biotechnology 1.5% Diversified Financial Services 1.4% Health Care Equipment & Supplies 1.3% Beverages 1.2% Construction & Engineering 1.0% Diversified Telecommunication Services 0.9% Textiles, Apparel & Luxury Goods 0.9% Electronic Equipment, Instruments & Components 0.5% Short-Term Investments and Other Assets-Net 5.5% $ 100.0% See Notes to Schedule of Investments MAY 31, 2012 Schedule of InvestmentsIntrinsic Value Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (93.3%) Aerospace & Defense (6.5%) Aerovironment, Inc. * Ceradyne, Inc. Spirit Aerosystems Holdings, Inc. Class A * Teledyne Technologies, Inc. * Textron, Inc. Beverages (1.8%) Constellation Brands, Inc. Class A * Chemicals (2.6%) Chemtura Corp. * Cytec Industries, Inc. Commercial Banks (10.1%) City National Corp. Comerica, Inc. First Niagara Financial Group, Inc. Huntington Bancshares, Inc. TCF Financial Corp. Texas Capital Bancshares, Inc. * Umpqua Holdings Corp. Commercial Services & Supplies (3.9%) Avery Dennison Corp. Covanta Holding Corp. Communications Equipment (7.4%) Arris Group, Inc. * Brocade Communications Systems, Inc. * Ciena Corp. * Comverse Technology, Inc. * Infinera Corp. * Sierra Wireless, Inc. * Construction & Engineering (1.6%) KBR, Inc. Containers & Packaging (3.8%) Crown Holdings, Inc. * Sealed Air Corp. Electronic Equipment, Instruments & Components (4.3%) CTS Corp. Dolby Laboratories, Inc. Class A * Itron, Inc. * LeCroy Corp. * Mercury Computer Systems, Inc. * Energy Equipment & Services (2.4%) ION Geophysical Corp. * TETRA Technologies, Inc. * Health Care Equipment & Supplies (0.7%) Symmetry Medical, Inc. * Health Care Providers & Services (0.8%) Chemed Corp. Hotels, Restaurants & Leisure (2.5%) Scientific Games Corp. Class A * Wendy's Co. Independent Power Producers & Energy Traders (2.5%) GenOn Energy, Inc. * Ormat Technologies, Inc. Internet Software & Services (2.0%) Digital River, Inc. * Keynote Systems, Inc. IT Services (10.1%) Acxiom Corp. * Convergys Corp. * CoreLogic, Inc. * DST Systems, Inc. Lender Processing Services, Inc. Life Sciences Tools & Services (4.1%) Affymetrix, Inc. * Cambrex Corp. * Charles River Laboratories International, Inc. * Machinery (6.9%) ESCO Technologies, Inc. ITT Corp. Manitowoc Co., Inc. Navistar International Corp. * Pall Corp. Twin Disc, Inc. Marine (0.8%) Danaos Corp. * Professional Services (1.0%) FTI Consulting, Inc. * Road & Rail (1.7%) Ryder System, Inc. Semiconductors & Semiconductor Equipment (4.8%) Alliance Semiconductor Corp. * 10 Ceva, Inc. * FormFactor, Inc. * Freescale Semiconductor Holdings Ltd. * Ikanos Communications, Inc. * Spansion, Inc. Class A * Ultratech, Inc. * Software (6.4%) Accelrys, Inc. * Cadence Design Systems, Inc. * Rovi Corp. * SeaChange International, Inc. * Verint Systems, Inc. * Specialty Retail (4.1%) Chico's FAS, Inc. OfficeMax, Inc. * PEP Boys-Manny Moe & Jack RadioShack Corp. Talbots, Inc. * Thrifts & Mortgage Finance (0.5%) BankUnited, Inc. Total Common Stocks (Cost $134,120) Short-Term Investments (5.8%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $8,257) Total Investments## (99.1%) (Cost $142,377) Cash, receivables and other assets, less liabilities (0.9%) Total Net Assets (100.0%) See Notes to Schedule of Investments MAY 31, 2012 Schedule of InvestmentsLarge Cap Disciplined Growth Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (97.6%) Aerospace & Defense (3.3%) Boeing Co. Precision Castparts Corp. Air Freight & Logistics (1.0%) FedEx Corp. Auto Components (1.0%) BorgWarner, Inc. * Beverages (3.2%) Coca-Cola Co. PepsiCo, Inc. Biotechnology (2.4%) Biogen Idec, Inc. * Vertex Pharmaceuticals, Inc. * Chemicals (4.5%) Monsanto Co. Praxair, Inc. Commercial Banks (1.2%) Comerica, Inc. Communications Equipment (2.3%) QUALCOMM, Inc. Computers & Peripherals (13.4%) Apple, Inc. * EMC Corp. * NetApp, Inc. * SanDisk Corp. * Diversified Financial Services (1.3%) J.P. Morgan Chase & Co. Diversified Telecommunication Services (1.7%) Verizon Communications, Inc. Electrical Equipment (1.6%) Rockwell Automation, Inc. Energy Equipment & Services (1.8%) Schlumberger Ltd. Food Products (4.9%) Kraft Foods, Inc. Class A Mead Johnson Nutrition Co. Tyson Foods, Inc. Class A Health Care Equipment & Supplies (3.2%) Covidien PLC Edwards Lifesciences Corp. * Health Care Providers & Services (2.0%) Express Scripts Holding Co. * UnitedHealth Group, Inc. Health Care Technology (1.3%) Cerner Corp. * Hotels, Restaurants & Leisure (6.0%) Las Vegas Sands Corp. Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. Yum! Brands, Inc. Household Products (1.3%) Procter & Gamble Co. Industrial Conglomerates (1.5%) Danaher Corp. Internet & Catalog Retail (2.7%) Amazon.com, Inc. * Internet Software & Services (4.7%) Facebook, Inc. Class A * Google, Inc. Class A * Linkedin Corp. Class A * IT Services (1.0%) Cognizant Technology Solutions Corp. Class A * Life Sciences Tools & Services (1.6%) Illumina, Inc. * Machinery (1.6%) Joy Global, Inc. Multiline Retail (2.1%) Family Dollar Stores, Inc. Oil, Gas & Consumable Fuels (3.6%) EOG Resources, Inc. Occidental Petroleum Corp. Range Resources Corp. Personal Products (1.2%) Estee Lauder Cos., Inc. Class A Pharmaceuticals (1.4%) Allergan, Inc. Road & Rail (1.2%) Union Pacific Corp. Semiconductors & Semiconductor Equipment (2.7%) ASML Holding N.V. ADR Intel Corp. Software (6.9%) Citrix Systems, Inc. * Microsoft Corp. Oracle Corp. Salesforce.com, Inc. * Textiles, Apparel & Luxury Goods (4.2%) Coach, Inc. NIKE, Inc. Class B Under Armour, Inc. Class A * V.F. Corp. Tobacco (2.2%) Philip Morris International, Inc. Wireless Telecommunication Services (1.6%) Crown Castle International Corp. * Total Common Stocks (Cost $486,596) Short-Term Investments (3.0%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $16,665) Total Investments## (100.6%) (Cost $503,261) Liabilities, less cash, receivables and other assets [(0.6%)] Total Net Assets (100.0%) See Notes to Schedule of Investments MAY 31, 2012 Schedule of Investments Large Cap Value Fundb (Unaudited) Number of Shares Value† ($000's)z Common Stocks (96.0%) Aerospace & Defense (0.5%) Boeing Co. Air Freight & Logistics (1.4%) United Parcel Service, Inc. Class B Airlines (0.9%) Southwest Airlines Co. Automobiles (1.1%) Ford Motor Co. General Motors Co. * Beverages (1.6%) Dr Pepper Snapple Group, Inc. PepsiCo, Inc. Biotechnology (1.1%) Amgen, Inc. Capital Markets (4.3%) Bank of New York Mellon Corp. Goldman Sachs Group, Inc. State Street Corp. 73,227 Chemicals (2.5%) LyondellBasell Industries NV Class A Monsanto Co. Commercial Banks (7.5%) PNC Financial Services Group, Inc. Regions Financial Corp. U.S. Bancorp Wells Fargo & Co. Zions Bancorp Communications Equipment (1.6%) Cisco Systems, Inc. Computers & Peripherals (1.9%) Hewlett-Packard Co. SanDisk Corp. * Consumer Finance (0.3%) Discover Financial Services Diversified Financial Services (9.3%) Bank of America Corp. Citigroup, Inc. CME Group, Inc. J.P. Morgan Chase & Co. Moody's Corp. Diversified Telecommunication Services (3.2%) AT&T, Inc. Electric Utilities (2.1%) Exelon Corp. FirstEnergy Corp. Energy Equipment & Services (1.9%) Diamond Offshore Drilling, Inc. Schlumberger Ltd. Food & Staples Retailing (2.0%) Kroger Co. Wal-Mart Stores, Inc. Food Products (1.5%) Archer-Daniels-Midland Co. H.J. Heinz Co. Kellogg Co. Health Care Equipment & Supplies (2.4%) Boston Scientific Corp. * Zimmer Holdings, Inc. Health Care Providers & Services (2.1%) Aetna, Inc. Tenet Healthcare Corp. * Hotels, Restaurants & Leisure (1.6%) Carnival Corp. Household Durables (0.4%) D.R. Horton, Inc. Household Products (4.3%) Colgate-Palmolive Co. Procter & Gamble Co. Industrial Conglomerates (2.1%) General Electric Co. Insurance (5.9%) AFLAC, Inc. American International Group, Inc. * Berkshire Hathaway, Inc. Class B * Lincoln National Corp. MetLife, Inc. Reinsurance Group of America, Inc. Travelers Cos., Inc. Machinery (2.0%) Caterpillar, Inc. Cummins, Inc. Joy Global, Inc. Media (2.6%) Comcast Corp. Class A News Corp. Class B Walt Disney Co. Metals & Mining (2.2%) Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. Multi-Utilities (3.6%) CenterPoint Energy, Inc. Dominion Resources, Inc. PG&E Corp. Sempra Energy Multiline Retail (1.7%) J.C. Penney Co., Inc. Target Corp. Oil, Gas & Consumable Fuels (8.1%) Anadarko Petroleum Corp. Chevron Corp. Devon Energy Corp. Exxon Mobil Corp. Hess Corp. Range Resources Corp. Pharmaceuticals (8.0%) Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. Road & Rail (0.2%) Heartland Express, Inc. Semiconductors & Semiconductor Equipment (2.2%) Intel Corp. Software (1.9%) Microsoft Corp. Symantec Corp. * Total Common Stocks (Cost $1,610,850) Exchange Traded Funds (0.5%) UltraShort S&P500 ProShares *(Cost $8,049) Short-Term Investments (4.0%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $67,276) Total Investments## (100.5%) (Cost $1,686,175) Liabilities, less cash, receivables and other assets [(0.5%)] Total Net Assets (100.0%) See Notes to Schedule of Investments MAY 31, 2012 Schedule of InvestmentsMid Cap Growth Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (95.7%) Aerospace & Defense (3.1%) BE Aerospace, Inc. * HEICO Corp. Precision Castparts Corp. Auto Components (1.0%) BorgWarner, Inc. * Gentex Corp. Beverages (0.6%) Beam, Inc. Biotechnology (3.1%) Alexion Pharmaceuticals, Inc. * Cepheid, Inc. * Cubist Pharmaceuticals, Inc. * Building Products (0.7%) Fortune Brands Home & Security, Inc. * Capital Markets (1.9%) Affiliated Managers Group, Inc. * Raymond James Financial, Inc. Chemicals (3.0%) Airgas, Inc. Ashland, Inc. Sigma-Aldrich Corp. Commercial Services & Supplies (1.8%) Stericycle, Inc. * Communications Equipment (1.1%) F5 Networks, Inc. * Finisar Corp. * Containers & Packaging (0.5%) Rock-Tenn Co. Class A Diversified Financial Services (1.0%) IntercontinentalExchange, Inc. * Diversified Telecommunication Services (0.3%) tw telecom, Inc. * Electrical Equipment (4.0%) AMETEK, Inc. Roper Industries, Inc. Sensata Technologies Holding NV * Electronic Equipment, Instruments & Components (2.0%) National Instruments Corp. Trimble Navigation Ltd. * Energy Equipment & Services (3.3%) Cameron International Corp. * Core Laboratories NV Oceaneering International, Inc. Oil States International,Inc. * Food & Staples Retailing (1.5%) PriceSmart, Inc. Whole Foods Market, Inc. Food Products (1.1%) Mead Johnson Nutrition Co. Health Care Equipment & Supplies (3.3%) Edwards LifesciencesCorp. * Intuitive Surgical, Inc. * Masimo Corp. * NxStage Medical, Inc. * Volcano Corp. * Health Care Providers & Services (3.4%) Catalyst Health Solutions, Inc. * DaVita, Inc. * HMS Holdings Corp. * Health Care Technology (2.6%) Cerner Corp. * SXC Health SolutionsCorp. * Hotels, Restaurants & Leisure (1.7%) Chipotle Mexican Grill, Inc. * Starwood Hotels & Resorts Worldwide, Inc. Household Products (1.1%) Church & Dwight Co., Inc. Internet Software & Services (2.0%) Liquidity Services, Inc. * Rackspace Hosting, Inc. * IT Services (2.7%) Alliance Data Systems Corp. * Cognizant Technology Solutions Class A * VeriFone Systems, Inc. * Life Sciences Tools & Services (1.0%) Illumina, Inc. * Waters Corp. * Machinery (3.2%) Cummins, Inc. Donaldson Co, Inc. Joy Global, Inc. Pall Corp. Media (1.4%) AMC Networks, Inc. Class A * Discovery Communications, Inc. Class A * Multiline Retail (2.0%) Dollar Tree, Inc. * Oil, Gas & Consumable Fuels (4.1%) Cabot Oil & Gas Corp. Concho Resources, Inc. * Denbury Resources, Inc. * Oasis Petroleum, Inc. * SM Energy Co. Pharmaceuticals (2.5%) Medicis Pharmaceutical Corp. Class A Perrigo Co. Salix Pharmaceuticals Ltd. * Professional Services (1.9%) Advisory Board Co. * Verisk Analytics, Inc.Class A * Real Estate Management & Development (1.2%) Jones Lang LaSalle, Inc. Road & Rail (2.4%) Canadian Pacific Railway Ltd. J.B. Hunt Transport Services, Inc. Kansas City Southern Semiconductors & Semiconductor Equipment (3.1%) Altera Corp. Avago Technologies Ltd. Cavium, Inc. * Microchip Technology, Inc. Software (9.1%) ANSYS, Inc. * Ariba, Inc. * Aspen Technology, Inc. * Check Point Software Technologies Ltd. * Citrix Systems, Inc. * Informatica Corp. * MICROS Systems, Inc. * QLIK Technologies, Inc. * Red Hat, Inc. * Salesforce.com, Inc. * Solera Holdings, Inc. Specialty Retail (8.5%) Bed Bath & Beyond, Inc. * Dick's Sporting Goods, Inc. DSW, Inc. Class A O'Reilly Automotive, Inc. * Ross Stores, Inc. Tractor Supply Co. Urban Outfitters, Inc. * Textiles, Apparel & Luxury Goods (3.0%) Coach, Inc. PVH Corp. Vera Bradley, Inc. * Warnaco Group, Inc. * Trading Companies & Distributors (2.6%) Fastenal Co. MSC Industrial Direct Co., Inc. Class A Wireless Telecommunication Services (2.9%) Crown Castle International Corp. * SBA Communications Corp. Class A * Total Common Stocks (Cost $431,495) Short-Term Investments (3.9%) State Street Institutional Liquid Reserves Fund Institutional Class(Cost $24,297) Total Investments## (99.6%) (Cost $455,792) Cash, receivables and other assets, less liabilities (0.4%) Total Net Assets (100.0%) See Notes to Schedule of Investments MAY 31, 2012 Schedule of Investments Mid Cap Intrinsic Value Fundc (Unaudited) Number of Shares Value† ($000's)z Common Stocks (97.2%) Aerospace & Defense (4.4%) General Dynamics Corp. Rockwell Collins, Inc. Auto Components (1.0%) Lear Corp. Beverages (2.0%) Constellation Brands, Inc. Class A * Capital Markets (2.0%) State Street Corp. Chemicals (2.1%) Akzo Nobel NV ADR Commercial Banks (4.4%) BB&T Corp. Comerica, Inc. Huntington Bancshares, Inc. Commercial Services & Supplies (9.8%) Avery Dennison Corp. Brink's Co. Corrections Corporation of America * Covanta Holding Corp. Republic Services, Inc. Communications Equipment (2.1%) Motorola Solutions, Inc. Construction & Engineering (1.4%) KBR, Inc. Electric Utilities (2.4%) NV Energy, Inc. Electronic Equipment, Instruments & Components (2.6%) Dolby Laboratories, Inc. Class A * Flextronics InternationalLtd. * Energy Equipment & Services (0.9%) Cameron International Corp. * Food & Staples Retailing (6.6%) CVS Caremark Corp. Safeway, Inc. Health Care Equipment & Supplies (4.9%) Covidien PLC Zimmer Holdings, Inc. Health Care Providers & Services (2.6%) Cardinal Health, Inc. Omnicare, Inc. Hotels, Restaurants & Leisure (1.1%) Wyndham Worldwide Corp. Industrial Conglomerates (2.5%) Tyco International Ltd. Insurance (1.6%) Willis Group Holdings PLC IT Services (7.2%) Amdocs Ltd. * Fidelity National Information Services, Inc. Western Union Co. Machinery (4.5%) Ingersoll-Rand PLC ITT Corp. Navistar InternationalCorp. * Media (3.9%) Cablevision Systems Corp. Class A Virgin Media, Inc. Metals & Mining (0.6%) SunCoke Energy, Inc. * Multi-Utilities (4.9%) CenterPoint Energy, Inc. Sempra Energy Multiline Retail (1.9%) Kohl's Corp. Oil, Gas & Consumable Fuels (3.5%) Southwestern Energy Co. * Sunoco, Inc. Pharmaceuticals (2.1%) Hospira, Inc. * Real Estate Investment Trusts (1.1%) Starwood Property Trust, Inc. Software (3.3%) BMC Software, Inc. * Symantec Corp. * Specialty Retail (6.9%) Best Buy Co., Inc. Chico's FAS, Inc. Staples, Inc. Thrifts & Mortgage Finance (2.9%) BankUnited, Inc. People's United Financial, Inc. Total Common Stocks (Cost $67,305) Short-Term Investments (3.0%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $2,119) Total Investments## (100.2%) (Cost $69,424) Liabilities, less cash, receivables and other assets [(0.2%)] Total Net Assets (100.0%) See Notes to Schedule of Investments MAY 31, 2012 Schedule of InvestmentsMulti-Cap Opportunities Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (96.3%) Aerospace & Defense (7.0%) Boeing Co. Raytheon Co. Chemicals (2.1%) Ecolab, Inc. Methanex Corp. Commercial Banks (0.8%) Boston Private Financial Holdings, Inc. Commercial Services & Supplies (2.9%) Covanta Holding Corp. Communications Equipment (0.5%) MRV Communications, Inc. Containers & Packaging (3.0%) Sealed Air Corp. Diversified Financial Services (3.3%) J.P. Morgan Chase & Co. Electrical Equipment (4.1%) ABB Ltd. ADR * Rockwell Automation, Inc. Energy Equipment & Services (3.7%) McDermott International, Inc. * Schlumberger Ltd. Food Products (6.4%) ConAgra Foods, Inc. Kraft Foods, Inc. Class A Gas Utilities (2.9%) National Fuel Gas Co. Health Care Equipment & Supplies (2.5%) Hill-Rom Holdings, Inc. Health Care Providers & Services (5.7%) HCA Holdings, Inc. Henry Schein, Inc. * Hotels, Restaurants & Leisure (1.9%) Darden Restaurants, Inc. Household Products (2.3%) Procter & Gamble Co. Industrial Conglomerates (3.4%) 3M Co. Internet Software & Services (2.0%) eBay, Inc. * Leisure Equipment & Products (3.4%) Mattel, Inc. Life Sciences Tools & Services (1.2%) Thermo Fisher Scientific, Inc. Media (5.4%) News Corp. Class A Omnicom Group, Inc. Office Electronics (2.3%) Xerox Corp. Oil, Gas & Consumable Fuels (6.2%) Cenovus Energy, Inc. Range Resources Corp. Pharmaceuticals (3.1%) Pfizer, Inc. Professional Services (4.1%) Barrett Business Services, Inc. Nielsen Holdings NV * Road & Rail (3.0%) CSX Corp. Software (3.0%) Activision Blizzard, Inc. Specialty Retail (2.7%) Bed Bath & Beyond, Inc. * Textiles, Apparel & Luxury Goods (7.4%) Carter's, Inc. * Deckers Outdoor Corp. * Hanesbrands, Inc. * Total Common Stocks (Cost $230,058) Short-Term Investments (6.6%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $15,743) Total Investments## (102.9%) (Cost $245,801) Liabilities, less cash, receivables and other assets [(2.9%)] Total Net Assets (100.0%) See Notes to Schedule of Investments MAY 31, 2012 Schedule of InvestmentsReal Estate Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (97.3%) Apartments (17.2%) AvalonBay Communities, Inc. BRE Properties, Inc. Camden Property Trust Equity Residential Essex Property Trust, Inc. UDR, Inc. Diversified (6.7%) American Assets Trust, Inc. Digital Realty Trust, Inc. DuPont Fabros Technology, Inc. Vornado Realty Trust Health Care (10.1%) HCP, Inc. Health Care REIT, Inc. Ventas, Inc. Hotels, Restaurants & Leisure (2.5%) Starwood Hotels & Resorts Worldwide, Inc. Industrial (3.9%) EastGroup Properties, Inc. Prologis, Inc. Infrastructure (6.0%) American Tower Corp. Lodging/Resorts (3.5%) Host Hotels & Resorts, Inc. Strategic Hotels & Resorts, Inc. * Mixed (1.0%) PS Business Parks, Inc. Office (10.7%) Boston Properties, Inc. Hudson Pacific Properties, Inc. Kilroy Realty Corp. Mission West Properties, Inc. SL Green Realty Corp. Real Estate Management & Development (2.2%) Brookfield Asset Management, Inc. Class A Brookfield Office Properties, Inc. Regional Malls (17.4%) Glimcher Realty Trust Macerich Co. Simon Property Group, Inc. Taubman Centers, Inc. Westfield Group Self Storage (5.6%) Public Storage Sovran Self Storage, Inc. Shopping Centers (6.6%) DDR Corp. Federal Realty Investment Trust Tanger Factory Outlet Centers, Inc. Urstadt Biddle Properties, Inc. Class A Timber (3.9%) Rayonier, Inc. Weyerhaeuser Co. Total Common Stocks (Cost $430,711) Short-Term Investments (2.6%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $13,461) Total Investments## (99.9%) (Cost $444,172) Cash, receivables and other assets, less liabilities (0.1%) Total Net Assets (100.0%) See Notes to Schedule of Investments MAY 31, 2012 Schedule of InvestmentsSelect Equities Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (83.6%) Air Freight & Logistics (3.0%) United Parcel Service, Inc. Class B Auto Components (3.9%) BorgWarner, Inc. * Capital Markets (3.7%) BlackRock, Inc. Chemicals (6.5%) Celanese Corp. Class A Monsanto Co. Potash Corp. of Saskatchewan, Inc. Consumer Finance (4.1%) Capital One Financial Corp. Industrial Conglomerates (5.1%) Tyco International Ltd. Industrial Gases (4.8%) Praxair, Inc. Internet Software & Services (10.3%) eBay, Inc. * Google, Inc. Class A * IT Services (4.3%) Visa, Inc. Class A Machinery (4.2%) Cummins, Inc. Media (4.0%) Discovery Communications, Inc. Class C * Oil, Gas & Consumable Fuels (5.8%) Enbridge Energy Management LLC * Kinder Morgan, Inc. Pharmaceuticals (3.1%) Novartis AG Professional Services (5.1%) Nielsen Holdings NV * Real Estate Investment Trusts (6.5%) American Tower Corp. Road & Rail (5.5%) Union Pacific Corp. Specialty Retail (3.7%) Lowe's Cos., Inc. Total Common Stocks (Cost $50,734) Warrants (0.2%) Oil, Gas & Consumable Fuels (0.2%) Kinder Morgan, Inc. * (Cost $152) Short-Term Investments (11.8%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $7,804) Total Investments## (95.6%) (Cost $58,690) Cash, receivables and other assets, less liabilities (4.4%) Total Net Assets (100.0%) See Notes to Schedule of Investments MAY 31, 2012 Schedule of InvestmentsSmall Cap Growth Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (97.8%) Aerospace & Defense (3.3%) HEICO Corp. Triumph Group, Inc. Air Freight & Logistics (2.5%) Echo Global Logistics, Inc. * Hub Group, Inc. Class A * Biotechnology (2.4%) Cepheid, Inc. * Cubist Pharmaceuticals, Inc. * Chemicals (1.3%) American Vanguard Corp. Commercial Banks (4.0%) Prosperity Bancshares, Inc. Signature Bank NY * Texas Capital Bancshares, Inc. * Commercial Services & Supplies (4.8%) ACCO Brands Corp. * Clean Harbors, Inc. * Healthcare Services Group, Inc. InnerWorkings, Inc. * Communications Equipment (1.4%) Procera Networks, Inc. * Diversified Consumer Services (1.1%) Steiner Leisure Ltd. * Electrical Equipment (1.4%) Regal-Beloit Corp. Energy Equipment & Services (0.9%) Hornbeck Offshore Services, Inc. * Food & Staples Retailing (4.2%) Chefs' Warehouse, Inc. * Fresh Market, Inc. * Pricesmart, Inc. Food Products (1.0%) Hain Celestial Group, Inc. * Health Care Equipment & Supplies (7.9%) ABIOMED, Inc. * Align Technology, Inc. * Cyberonics, Inc. * ICU Medical, Inc. * NuVasive, Inc. * Volcano Corp. * Health Care Providers & Services (6.5%) Air Methods Corp. * IPC The Hospitalist Co.,Inc. * MWI Veterinary Supply,Inc. * U.S. Physical Therapy, Inc. VCA Antech, Inc. * Health Care Technology (1.1%) SXC Health SolutionsCorp. * Hotels, Restaurants & Leisure (6.0%) Bally Technologies, Inc. * BJ's Restaurants, Inc. * Orient-Express Hotels Ltd. Class A * Shuffle Master, Inc. * Texas Roadhouse, Inc. Internet & Catalog Retail (1.8%) HSN, Inc. Internet Software & Services (5.6%) CoStar Group, Inc. * DealerTrack Holdings, Inc. * Liquidity Services, Inc. * LivePerson, Inc. * Rackspace Hosting, Inc. * IT Services (4.5%) Cardtronics, Inc. * CoreLogic, Inc. * ExlService Holdings, Inc. * InterXion Holding NV * Machinery (1.5%) Actuant Corp. Class A Oil, Gas & Consumable Fuels (4.2%) Energy XXI Bermuda Ltd. Oasis Petroleum, Inc. * Rosetta Resources, Inc. * Pharmaceuticals (4.0%) Akorn, Inc. * Medicis Pharmaceutical Corp. Class A Questcor Pharmaceuticals, Inc. * Real Estate Management & Development (2.2%) Jones Lang LaSalle, Inc. Zillow, Inc. * Road & Rail (2.3%) Genesee & Wyoming, Inc. * Old Dominion Freight Line, Inc. * Semiconductors & Semiconductor Equipment (2.9%) Mellanox TechnologiesLtd. * Volterra Semiconductor Corp. * Software (9.4%) Allot Communications Ltd. * Aspen Technology, Inc. * CommVault Systems, Inc. * Concur Technologies, Inc. * NetSuite, Inc. * Ultimate Software Group, Inc. * Specialty Retail (8.4%) Cabela's, Inc. * DSW, Inc. Class A Hibbett Sports, Inc. * Tractor Supply Co. Ulta Salon Cosmetics & Fragrance, Inc. Vitamin Shoppe, Inc. * Trading Companies & Distributors (1.0%) Titan Machinery, Inc. * Wireless Telecommunication Services (0.2%) Boingo Wireless, Inc. * Total Common Stocks (Cost $113,076) Short-Term Investments (1.2%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $1,427) Total Investments## (99.0%) (Cost $114,503) Cash, receivables and other assets, less liabilities (1.0%) Total Net Assets (100.0%) See Notes to Schedule of Investments MAY 31, 2012 Schedule of InvestmentsSocially Responsive Fund (Unaudited) Number of Shares Value† ($000's)z Common Stocks (96.6%) Capital Markets (5.4%) BlackRock, Inc. Charles Schwab Corp. Lazard Ltd. Class A Chemicals (2.0%) Ecolab, Inc. Commercial Services & Supplies (1.6%) Herman Miller, Inc. Consumer Finance (2.3%) American Express Co. Diversified Financial Services (3.1%) CME Group, Inc. IntercontinentalExchange, Inc. * Electronic Equipment, Instruments & Components (4.9%) Anixter International, Inc. National Instruments Corp. Food Products (8.5%) J.M. Smucker Co. McCormick & Co., Inc. Unilever NV Health Care Equipment & Supplies (6.3%) Becton, Dickinson & Co. Covidien PLC Household Products (3.6%) Procter & Gamble Co. Industrial Conglomerates (8.1%) 3M Co. Danaher Corp. Industrial Gases (1.9%) Praxair, Inc. Insurance (4.4%) Progressive Corp. Internet Software & Services (4.2%) Google, Inc. Class A * IT Services (1.6%) MasterCard, Inc. Class A Machinery (2.3%) Pall Corp. Media (6.2%) Comcast Corp. Class A Special Scripps Networks Interactive, Inc. Class A Multiline Retail (3.0%) Target Corp. Oil, Gas & Consumable Fuels (12.6%) BG Group PLC Cimarex Energy Co. Newfield Exploration Co. * Noble Energy, Inc. Pharmaceuticals (2.9%) Roche Holding AG Professional Services (1.0%) ICF International, Inc. * Semiconductors & Semiconductor Equipment (8.0%) Altera Corp. Texas Instruments, Inc. Specialty Chemicals (0.8%) Novozymes A/S Trading Companies & Distributors (1.9%) W.W. Grainger, Inc. Total Common Stocks (Cost $1,560,275) Short-Term Investments (2.6%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $46,169) Principal Amount Certificates of Deposit (0.0%) Carver Federal Savings, 0.50%, due 6/25/12 $ Self Help Credit Union, 0.50%, due 7/29/12 Self Help Credit Union, 0.50%, due 8/16/12 Total Certificates of Deposit# (Cost $600) Total Investments## (99.2%) (Cost $1,607,044) Cash, receivables and other assets, less liabilities (0.8%) Total Net Assets (100.0%) See Notes to Schedule of Investments MAY 31, 2012 Schedule of InvestmentsValue Funde (Unaudited) Number of Shares Value† ($000's)z Common Stocks (91.4%) Aerospace & Defense (0.4%) Boeing Co. 16 Air Freight & Logistics (1.4%) United Parcel Service, Inc. Class B 59 Airlines (0.9%) Southwest Airlines Co. 40 Automobiles (1.0%) Ford Motor Co. 29 General Motors Co. * 15 44 Beverages (1.6%) Dr Pepper Snapple Group, Inc. 25 PepsiCo, Inc. 43 68 Biotechnology (1.1%) Amgen, Inc. 46 Capital Markets (4.3%) Bank of New York Mellon Corp. 33 Goldman Sachs Group, Inc. State Street Corp. 38 Chemicals (2.5%) LyondellBasell Industries NV Class A 47 Monsanto Co. 61 Commercial Banks (6.7%) PNC Financial Services Group, Inc. 27 Regions Financial Corp. 34 U.S. Bancorp 57 Wells Fargo & Co. Zions Bancorp 24 Communications Equipment (1.4%) Cisco Systems, Inc. 62 Computers & Peripherals (1.7%) Hewlett-Packard Co. 47 SanDisk Corp. * 26 73 Consumer Finance (0.3%) Discover Financial Services 11 Diversified Financial Services (8.7%) Bank of America Corp. 50 Citigroup, Inc. CME Group, Inc. 53 J.P. Morgan Chase & Co. Moody's Corp. 27 Diversified Telecommunication Services (2.8%) AT&T, Inc. Electric Utilities (3.5%) Exelon Corp. 65 FirstEnergy Corp. 19 Southern Co. 67 Energy Equipment & Services (1.7%) Diamond Offshore Drilling, Inc. 22 Schlumberger Ltd. 50 72 Food & Staples Retailing (1.9%) Kroger Co. 52 Wal-Mart Stores, Inc. 32 84 Food Products (1.3%) Archer-Daniels-Midland Co. 22 H.J. Heinz Co. 11 Kellogg Co. 25 58 Health Care Equipment & Supplies (2.3%) Boston Scientific Corp. * 64 Zimmer Holdings, Inc. 36 Health Care Providers & Services (1.9%) Aetna, Inc. 67 Tenet Healthcare Corp. * 15 82 Hotels, Restaurants & Leisure (1.6%) Carnival Corp. 70 Household Durables (0.3%) D.R. Horton, Inc. 13 Household Products (4.4%) Colgate-Palmolive Co. 66 Procter & Gamble Co. Industrial Conglomerates (2.1%) General Electric Co. 91 Insurance (5.5%) AFLAC, Inc. 17 American International Group, Inc. * 87 Berkshire Hathaway, Inc. Class B * 38 Lincoln National Corp. 21 MetLife, Inc. 10 Reinsurance Group of America, Inc. 33 Travelers Cos., Inc. 31 Machinery (1.8%) Caterpillar, Inc. 14 Cummins, Inc. 38 Joy Global, Inc. 24 76 Media (2.1%) Comcast Corp. Class A 40 News Corp. Class B 27 Walt Disney Co. 23 90 Metals & Mining (2.2%) Freeport-McMoRan Copper & Gold, Inc. 25 Newmont Mining Corp. 71 96 Multi-Utilities (3.4%) CenterPoint Energy, Inc. 35 Dominion Resources, Inc. 36 PG&E Corp. 22 Sempra Energy 53 Multiline Retail (1.6%) J.C. Penney Co, Inc. 13 Target Corp. 58 71 Oil, Gas & Consumable Fuels (7.5%) Anadarko Petroleum Corp. 48 Chevron Corp. 65 Devon Energy Corp. 42 Exxon Mobil Corp. 65 Range Resources Corp. Pharmaceuticals (7.4%) Johnson & Johnson Merck & Co, Inc. 36 Pfizer, Inc. Road & Rail (0.2%) Heartland Express, Inc. 7 Semiconductors & Semiconductor Equipment (2.1%) Intel Corp. 90 Software (1.8%) Microsoft Corp. 75 Symantec Corp. * 4 79 Total Common Stocks (Cost $4,063) Exchange Traded Funds (0.5%) UltraShort S&P500 ProShares * (Cost $20) 22 Short-Term Investments (9.0%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $391) Total Investments## (100.9%) (Cost $4,474) Liabilities, less cash, receivables and other assets [(0.9%)] Total Net Assets (100.0%) See Notes to Schedule of Investments May 31, 2012 (Unaudited) Notes to Schedule of Investments (Unaudited) † In accordance with Accounting Standards Codification (“ASC”) 820 “Fair Value Measurements and Disclosures” (“ASC 820”), all investments held by each of Neuberger Berman Emerging Markets Equity Fund (“Emerging Markets Equity”), Neuberger Berman Equity Income Fund (“Equity Income”), Neuberger Berman Focus Fund (“Focus”), Neuberger Berman Genesis Fund (“Genesis”), Neuberger Berman Global Equity Fund (“Global Equity”), Neuberger Berman Global Thematic Opportunities Fund (“Global Thematic Opportunities”), Neuberger Berman Guardian Fund (“Guardian”), Neuberger Berman International Fund (“International”), Neuberger Berman International Institutional Fund (“International Institutional”), Neuberger Berman International Large Cap Fund (“International Large Cap”), Neuberger Berman Intrinsic Value Fund (“Intrinsic Value”), Neuberger Berman Large Cap Disciplined Growth Fund (“Large Cap Disciplined Growth”), Neuberger Berman Large Cap Value Fund (“Large Cap Value”) (formerly, Neuberger Berman Partners Fund), Neuberger Berman Mid Cap Growth Fund (“Mid Cap Growth”), Neuberger Berman Mid Cap Intrinsic Value Fund (“Mid Cap Intrinsic Value”) (formerly, Neuberger Berman Regency Fund), Neuberger Berman Multi-Cap Opportunities Fund (“Multi-Cap Opportunities”), Neuberger Berman Real Estate Fund (“Real Estate”), Neuberger Berman Select Equities Fund (“Select Equities”), Neuberger Berman Small Cap Growth Fund (“Small Cap Growth”), Neuberger Berman Socially Responsive Fund (“Socially Responsive”) and Neuberger Berman Value Fund (“Value”) (formerly, Neuberger Berman Large Cap Value Fund), (each individually a “Fund,” and collectively, the “Funds”) are carried at the value that Neuberger Berman Management LLC (“Management”) believes a fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment under current market conditions. Various inputs, including the volume and level of activity for the asset or liability in the market, are considered in valuing the Funds’ investments, some of which are discussed below. Significant management judgment may be necessary to value investments in accordance with ASC 820. ASC 820 established a three-tier hierarchy of inputs to create a classification of value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. ●
